DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on January 18, 2022.
Claims 5 and 13 have been cancelled.
Claims 1-4 and 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The weather guard for a center console power boat as claimed is not shown or suggested in the prior art because of the use of a weather guard that is comprised of a protective shield with an upper portion having a greater width than a lower portion so that when said protective shield is pivoted to an open position, said upper portion extends across a portion of a gunwale of said boat.
The prior art as disclosed by Van Woodham (US 2007/0044699 A1) shows the use of a center console power boat with a pair of rigid panel members that are pivotable between a closed position and an open position where said panel members extend to contact port and starboard gunwales of said boat.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




January 31, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617